EXHIBIT 10.1




SECOND AMENDMENT TO

LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this "Amendment"), with an effective
date as of September 29, 2018, is made by and among SCHOOL SPECIALTY, INC., a
Delaware corporation ("Borrower"), each Guarantor (as defined in the Loan
Agreement) party hereto, the Lenders identified on the signature pages hereof
and TCW ASSET MANAGEMENT COMPANY LLC, as agent for the Lenders ("Agent").

WHEREAS, Borrower, the Guarantors from time to time party thereto, Agent, and
the Lenders from time to time party thereto are parties to that certain Loan
Agreement dated as of April 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement"); and

WHEREAS, Borrower has requested that Agent and the Lenders amend the Loan
Agreement in certain respects as set forth herein, and Agent and the Lenders
have agreed to the foregoing, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.

Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Loan Agreement.

2.

Amendments to Loan Agreement.  Subject to the satisfaction of the conditions set
forth in Section 5 below and in reliance upon the representations and warranties
of Borrower and the Guarantors party hereto set forth in Section 6 below, the
Loan Agreement is amended as follows:

(A)

The defined term "Applicable Margin" set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety, as follows:

Applicable Margin:  the applicable rate per annum corresponding to the
applicable Net Senior Leverage Ratio, all as set forth in the following table:

Net Senior Leverage Ratio

Prime Rate Loans

LIBOR Rate Loans

> 3.75x

6.00%

7.00%

> 3.50x, but < 3.75x

5.50%

6.50%

>3.00x, but < 3.50x

5.25%

6.25%

<3.00x

5.00%

6.00%




The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first Business Day of the month following the date on which financial
statements are required to be delivered pursuant to Section 10.1.2 hereof














(including with respect to the last Fiscal Quarter of each Fiscal Year) after
the end of each related Fiscal Quarter based on the Net Senior Leverage Ratio as
of the last day of such Fiscal Quarter.  Notwithstanding the foregoing,
(a) during the period commencing on the Second Amendment Effective Date and
ending on the first Business Day of the month following the date on which
financial statements for the Fiscal Year ending December 29, 2018 have been
delivered in accordance with Section 10.1.2(a) hereof, the Applicable Margin
shall be (i) 6.00% with respect to Prime Rate Loans and (ii) 7.00% with respect
to LIBOR Rate Loans, (b) if Borrower fails to deliver the financial statements
required by Section 10.1.2 hereof, and the related Compliance Certificate
required by Section 10.1.2 hereof, by the respective date required thereunder
after the end of any related Fiscal Quarter, if requested in writing by Agent or
Required Lenders, the Applicable Margin shall be the rates corresponding to the
Net Senior Leverage Ratio of > 3.75x in the foregoing table until such financial
statements and Compliance Certificate are delivered (plus, if requested by Agent
or Required Lenders, the Default Rate), and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing; provided, that such a reduction shall occur on the date all
such Events of Default have been cured or waived in accordance with Section 14.1
hereof.

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower and its Subsidiaries or for any other reason, Agent
determines that (a) the Net Senior Leverage Ratio as calculated by Borrower as
of any applicable date was inaccurate and (b) a proper calculation of the Net
Senior Leverage Ratio would have resulted in different pricing for any period,
then (i) if the proper calculation of the Net Senior Leverage Ratio would have
resulted in higher pricing for such period, Borrower shall automatically and
retroactively be obligated to pay to Agent, for the benefit of the applicable
Lenders, promptly on demand by Agent, an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the Net Senior Leverage Ratio would have resulted in lower pricing for such
period, neither Agent nor any Lender shall have any obligation to repay any
interest or fees to Borrower; provided, that, if as a result of any restatement
or other event a proper calculation of the Net Senior Leverage Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then (x) the amount payable by Borrower
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amount of interest paid for all such periods and (y) the amount credited to
Borrower pursuant to clause (ii) above shall be based upon the excess, if any,
of the amount of interest paid by Borrower for all applicable periods over the
amount of interest that should have been paid for all such periods.




-2-









(B)

The defined term "Delayed Draw Term Loan Commitment Termination Date" set forth
in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety, as follows:

Delayed Draw Term Loan Commitment Termination Date:  November 7, 2018.

(C)

Section 1.1 of the Loan Agreement is hereby amended by adding the following
defined terms in their proper alphabetical order:

FASB ASC: the Accounting Standards Codification of the Financial Accounting
Standards Board.

Second Amendment Effective Date:  September 29, 2018.

(D)

Section 1.2 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

1.2

Accounting Terms.

Under the Loan Documents (except as otherwise specified therein), all accounting
terms shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of Borrower
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrower's certified public accountants concur
in such change, the change is disclosed to Agent, and all relevant provisions of
the Loan Documents are amended in a manner satisfactory to Required Lenders to
take into account the effects of the change; provided that, notwithstanding the
foregoing, GAAP shall include the application of FASB ASC 606 with retroactive
effect as of December 31, 2017 for purposes of the computation of any financial
covenant contained herein and for all other purposes of the Loan Documents, with
effect on the Second Amendment Effective Date.

(E)  

Section 10.2.3 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

10.2.3

Revolver Usage.

Permit the aggregate amount of outstanding Revolving Loans to exceed $0 on
(x) the last Saturday of December of each Fiscal Year and (y) each day during a
sixty (60) day period that includes the last Saturday of December of such Fiscal
Year (provided, however, that clauses (x) and (y) shall not apply with respect
to the Fiscal Year ending December 29, 2018, provided further that the aggregate
amount of outstanding Revolving Loans shall not exceed $0 each day during a
fourteen (14) consecutive day period that begins on or after December 15, 2018
and ends on or before January 31, 2019).




-3-









(F)

Section 10.3.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

10.3.1

Fixed Charge Coverage Ratio.  Maintain as of the end of each Fiscal Quarter, a
Fixed Charge Coverage Ratio of not less than the ratio set forth below for each
four (4) consecutive Fiscal Quarter period then ended set forth below:

Applicable Ratio

Applicable Period

1.25:1.0

For the four (4) consecutive Fiscal Quarter periods ending December 29, 2018,
March 30, 2019 and June 29, 2019

1.35:1.0

For the four (4) consecutive Fiscal Quarter period ending September 28 2019

1.45:1.0

For the four (4) consecutive Fiscal Quarter period ending December 28 2019

1.50:1.0

For the four (4) consecutive Fiscal Quarter periods ending March 28, 2020, June
27, 2020 and September 26, 2020

1.55:1.0

For the four (4) consecutive Fiscal Quarter periods ending December 26, 2020 and
March 27, 2021

1.60:1.0

For the four (4) consecutive Fiscal Quarter periods ending June 26, 2021,
September 25, 2021, December 25, 2021and March 26, 2022




3.

Continuing Effect.  Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby.

4.

Reaffirmation and Confirmation.  Each of Borrower and each Guarantor party
hereto hereby ratifies, affirms, acknowledges and agrees that the Loan Agreement
and the other Loan Documents represent the valid, enforceable and collectible
obligations of Borrower and the Guarantors, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Loan Agreement or any other Loan Document.  Each
of Borrower and each Guarantor party hereto hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations.  The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by Borrower and the Guarantors
party hereto in all respects.




-4-











5.

Conditions to Effectiveness of Amendment.  This Amendment shall become effective
as of the date first written above upon the satisfaction of each of the
following conditions precedent:

(a)

Each party hereto shall have executed and delivered this Amendment to Agent;

(b)

Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of a conforming amendment to the Revolving
Loan Agreement;

(c)

All proceedings taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel;

(d)

Agent shall have received the Second Amendment Fee referred to below;

(e)

Borrower shall have paid all costs and expenses of Agent (including attorneys'
fees) incurred in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith that have been invoiced on or before the date hereof; and

(f)

No Default or Event of Default shall have occurred and be continuing.

6.

Representations and Warranties.  In order to induce Agent and Lenders to enter
into this Amendment, each of Borrower and each Guarantor party hereto hereby
represents and warrants to Agent and Lenders that, after giving effect to this
Amendment:

(a)

All representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if made on and
as of such date, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date);

(b)

No Default or Event of Default has occurred and is continuing; and

(c)

This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower and the Guarantors and are enforceable
against Borrower and the Guarantors in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.




-5-









7.

Second Amendment Fee.  Borrowers shall pay to Agent, for the ratable benefit of
the Lenders, a fee in an amount equal to $279,310 (the "Second Amendment Fee"),
which shall be fully earned and due and payable on the date hereof.

8.

Miscellaneous.

(a)

Expenses.  Borrower agrees to pay on demand all expenses of Agent in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment in accordance with the terms of the Loan Agreement.

(b)

Governing Law.  This Amendment shall be a contract made under and governed by,
and construed in accordance with the internal laws of the State of New York.

(c)

Counterparts.  This Amendment may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
 Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. "pdf") shall be effective as delivery
of a manually executed counterpart hereof.

9.

Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and each Guarantor
party hereto, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every name and nature,
known or unknown, suspected or unsuspected, as of the date of this Amendment,
both at law and in equity, which Borrower or any Guarantor, or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

[Signature pages follow]




-6-








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered on November
7, 2018, with an effective date as of September 29, 2018.




 

BORROWER:




SCHOOL SPECIALTY, INC.




By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President & CEO

 

 

 

GUARANTORS:




CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

SPORTIME, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

DELTA EDUCATION, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President






Signature Page to Second Amendment to Loan Agreement









 

PREMIER AGENDAS, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President




 

 

 

CHILDCRAFT EDUCATION, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

BIRD-IN-HAND WOODWORKS, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

CALIFONE INTERNATIONAL, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

SSI GUARDIAN, LLC, a Delaware limited liability company







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

Signature Page to Second Amendment to Loan Agreement









 

AGENT:




TCW ASSET MANAGEMENT COMPANY LLC,

as Agent







By: /s/ Suzanne Grosso           

Name:  Suzanne Grosso

Title:  Managing Director

 

 

 

LENDERS:




TCW DIRECT LENDING LLC,

as a Lender

By TCW Asset Management Company LLC

Its Investment Advisor







By: /s/ Suzanne Grosso           

Name:  Suzanne Grosso

Title:  Managing Director

 

 

 

TCW DIRECT LENDING STRATEGIC VENTURES LLC,

as a Lender







By: /s/ Suzanne Grosso           

Name:  Suzanne Grosso

Title:  Managing Director

 

 

 

WEST VIRGINIA DIRECT LENDING LLC,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor







By: /s/ Suzanne Grosso           

Name:  Suzanne Grosso

Title:  Managing Director

Signature Page to Second Amendment to Loan Agreement









 

TCW BRAZOS FUND LLC,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor







By: /s/ Suzanne Grosso           

Name:  Suzanne Grosso

Title:  Managing Director

 

 

 

TCW SKYLINE LENDING, L.P.,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor







By: /s/ Suzanne Grosso           

Name:  Suzanne Grosso

Title:  Managing Director

Signature Page to Second Amendment to Loan Agreement









 

CERBERUS AUS LEVERED HOLDINGS III LLC, as

a Lender




By:  /s/ Daniel E. Wolf                        

Name:    Daniel E. Wolf                      

Title:      Vice President          

 

 

 

CERBERUS AUS LEVERED HOLDINGS LP, as a

Lender

By:  CAL I GP Holdings LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                      

Name:    Daniel E. Wolf                    

Title:      Senior Managing Director    

 

 

 

CERBERUS AUS LEVERED II LP, as a Lender

By:  CAL II GP Holdings, LLC

Its:  General Partner




By:   /s/ Daniel E. Wolf                    

Name:    Daniel E. Wolf                   

Title:      Vice President                    

 

 

 

CERBERUS ICQ OFFSHORE LEVERED LP, as a

Lender

By: Cerberus ICQ Offshore GP LLC

Its: General Partner




By:   /s/ Daniel E. Wolf                       

Name:    Daniel E. Wolf  

Title:     Senior Managing Director

 

 

Signature Page to Second Amendment to Loan Agreement









 

CERBERUS ICQ OFFSHORE LOAN OPPORTUNITIES MASTER FUND, L.P. as a Lender

By:  Cerberus ICQ Offshore Levered GP, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                          

Name:  Daniel E. Wolf

Title:  Senior Managing Director




 

CERBERUS LOAN FUNDING XXI L.P.,

as a Lender

By:  Cerberus LFGP XXI, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                        

Name:    Daniel E. Wolf         

Title:      Senior Managing Director       

 

 

 

CERBERUS OFFSHORE LEVERED LOAN

OPPORTUNITIES MASTER FUND III, L.P.

as a Lender

By:  Cerberus Offshore Levered Opportunities III GP, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                      

Name:    Daniel E. Wolf  

Title:      Senior Managing Director 

 

 

 

CERBERUS REDWOOD LEVERED A LLC,

as a Lender




By:   /s/ Daniel E. Wolf                    

Name:    Daniel E. Wolf         

Title:      Vice President           

 

 

 

CERBERUS REDWOOD LEVERED B LLC,

as a Lender




By:   /s/ Daniel E. Wolf                       

Name:    Daniel E. Wolf              

Title:     Vice President           

 

 

 

CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND A, L.P.

as a Lender

By:  Cerberus Redwood Levered Opportunities GP A, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                          

Name:  Daniel E. Wolf                         

Title:  Senior Managing Director    






Signature Page to Second Amendment to Loan Agreement









 

CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND B, L.P.

as a Lender

By:  Cerberus Redwood Levered Opportunities GP B, LLC

Its:  General Partner




By:   /s/ Daniel E. Wolf                    

Name:    Daniel E. Wolf                   

Title:      Senior Managing Director        

 

 

 

CERBERUS SWC LEVERED II LLC,

as a Lender




By:   /s/ Daniel E. Wolf                       

Name:    Daniel E. Wolf                      

Title:     Vice President           

 

 

 

CERBERUS SWC LEVERED LOAN OPPORTUNITIES MASTER FUND, L.P.

as a Lender

By:  Cerberus SWC Levered Opportunities GP, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                          

Name:  Daniel E. Wolf                         

Title:  Senior Managing Director    











Signature Page to Second Amendment to Loan Agreement


